department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date contact person telephone number vil index legend d o i m m t o t i c a h o e s e z v o d o h c a e a n z date b date c date d dear this responds to a letter from c’s authorized representatives -_in which rulings under sec_501 and sec_4941 of the internal_revenue_code are requested on c’s behalf facts oy s n e a e n e e i b is organized as a nonprofit corporation under state law b is recognized by the internal_revenue_service the service as an organization exempt from federal income_taxation under sec_501 of the code because it is described in sec_501 furthermore b is considered a private_foundation within the meaning of sec_509 bis supported by contributions from its founder c c is a disqualified_person as defined in sec_4946 of the code with respect to b one half of b’s directors are officers or employees of c cisa for-profit corporation c was created by d to its purposes include providing ongoing assistance to the e and c’s mission is to provide -_ products and services that increase the availability of q for low- and moderate-income americans b’s mission is to create r and q opportunities and revitalize neighborhoods across the united_states in furtherance of this mission b conducts a number of programs and activities that are focused on expanding q opportunities particularly for low- and moderate-income minority and other underrepresented populations b has its own staff most of them located at b’s headquarters in m b’s offices in m are housed in space that is physically separate and distinct from c’s space and is not leased from c c also donates space in its regional offices to house some b employees c’s employees have access to b’s office space only to the same extent as other members of the public b is currently licensed to use the k icon that is used by c b’s activities fall into four principal categories educational outreach knowledge access and community outreach research and innovation and grantmaking under the category of educational outreach b conducts an n the n is designed to provide educational information about a variety of issues relating to r and is directed to a broad public audience of __ s with a particular focus on low- and moderate-income individuals minorities new immigrants and other groups underrepresented in r as apartofthe n b ‘in a manner likely to reach its targeted audiences b also seeks to reach __ sdollar_figure through direct mail and print media in each of these communications b invites the viewers or recipients to obtain educational information by calling an number that is staffed by an unrelated fulfillment organization whose services are contracted for by b information packages may also be requested or downloaded from b’s web site a __ ziist is included with every information package sent by mail using the requester’s list is generated for the entire state in which the requester lives such list includes zip code a z all of the z on b’s master list who self-report that they do business in that state to qualify for inclusion on b’s z list a z must offer f products directly to consumers and provide a consumer contact number in general z wishing to be included on b's z list must submit a request for inclusion b has never conducted an inquiry about how z become aware of the z list the initial z list was since that time b has compiled and maintained the z list although c volunteers actually enter the data for b since the ruling_request was submitted however b has represented that it no longer provides z lists to consumers and has no intention of resuming the practice since the _ c has limited its however c has determined that it needs to engage in advertising targeted to consumers concerning c its products and its q initiatives c believes that such advertising should be reinforced through direct marketing materials and direct-contact events offered by c for potential buyers c contemplates that some such advertising materials and events will be offered cooperatively with its z partners to increase their share of the market accordingly c now intends to engage in direct consumer and product-specific advertising in many instances conducted in conjunction with its z partners the advertising will highlight c’s q initiatives and specific f products that have features and pricing attractive to s c consumer advertising may be conducted with specific z or groups of z who may be named in the ads other ads may mention particular types of t and may include information about how to contact c to get the names of z who offer these t in the caller's area c may also provide the names of z partners to those contacting c c maintains its own list of z in connection with its educational outreach activities b sponsored l as another method of disseminating r information to minority and underserved groups after several years’ experience operating l b determined that they were no longer an effective tool for delivering b’s educational message to the intended audiences accordingly b began to cut back on the number of l it conducted each year b represents that from and after the effective date of this ruling letter it will no longer conduct participate in or be a named sponsor of an l however b may continue to make grants to organizations that conduct participate in or sponsor l and similar activities as a part if its proposed direct consumer advertising and marketing activities c anticipates that it may wish to sponsor or conduct activities similar to l that are intended to interest potential s in f products offered by c's partner institutions in the event that c chooses to sponsor or conduct activities similar to such l it will do so with its own resources there will be no transfer of property of any kind from b to c in connection with b’s cessation of l activities b makes the following representations in connection with this ruling_request b will cease using the k icon if b uses a logo in the future it will develop and use a logo and icon different from c's c will retain all of its rights to the current k icon and logo when b uses its name in any medium where a special -font will be used the name will be shown in a font different from the special font c generally uses for its name in connection with c’s ldgo when b’s name is used in ordinary text the name may be shown in the same font as the surrounding text subject_to the foregoing b will not use registered marks or other service marks or trademarks owned by c in b educational outreach announcements b will not authorize c to use registered marks or other service marks or trademarks owned by b in c advertising c will however be free to continue to publicize its role as founder of and donor to b b’s announcements will continue to be educational in nature providing information on subjects such as and how to become a u b’s educational outreach announcements _ will run only in the united_states b educational outreach announcements that are broadcast or published in general circulation newspapers magazines or similar print media will not refer to or contain content about e c c t products c technology products and other business products zs by name the e the w x and y and j other f b’s main office will continue to be housed in space that is physically separate and discrete from c’s space and that is not leased from c space and c employees will have access to b’s space only to the same extent as other members of the public b in c regional offices c may continue to donate space within c space to b will independently control access to its b will continue to acknowledge c’s role as founder of and donor to b any such acknowledgments will not mention the products or services of c rulings requested the following rulings are requested b’s conduct of the n a will not jeopardize b’s exempt status under sec_501 of the code and b will not constitute self-dealing under sec_4941 of the code b’s cessation of the conduct of l and c’s conduct of similar activities after the effective date of this ruling a will not jeopardize b’s exempt status under sec_501 of the code and b will not constitute self-dealing under sec_4941 of the code law sec_501 of the code exempts from federal income_taxation organizations described in sec_501 - sec_501 of the code describes corporations trusts and associations organized and operated exclusively for charitable educational and other exempt purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that an organization is not organized and operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirements of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_4941 of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code defines the term self-dealing as any direct or indirect a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person b lending of money or other extension of credit between a private_foundation and a disqualified_person c furnishing of goods services or facilities between a private_foundation and a disqualified_person d payment of compensation by a private_foundation to a disqualified_person e transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation and f agreement by a private_foundation to make any payment of money or other_property to a government_official analysis whether the conduct of n by b would jeopardize b's exempt status under sec_501 of the code or constitute self-dealing under sec_4941 of the code the service may refuse to issue a letter_ruling due to the factual nature of the issue involved because a determination of whether b’s earnings inure to the benefit of c whether b provides impermissible private benefit to c or whether b and c engage in self-dealing when b conducts the n simultaneously with c’s conduct of direct consumer advertising and marketing activities depends upon the facts and circumstances that exist at the time of the activities it is inappropriate for the service to rule on the issue hypothetically whether it would constitute self-dealing under sec_4941 of the code or jeopardize b's exempt under sec_501 were b to stop and c to start conducting l b intends to stop sponsoring and conducting l in so doing b represents that it will not transfer any property to c or others therefore none of b’s assets will inure to the benefit of c nor will biprovide an impermissible private benefit to c nor will b and c engage in self-dealing as a result of b’s discontinuance of l conclusion accordingly- we decline to rule on whether b’s conduct of the n would jeopardize b’s exempt status under sec_501 of the code or constitute self-dealing under sec_4941 of the code provided that b does not transfer any property to c as a result of b’s cessation of l activities we rule that b’s cessation of l activities and c’s conduct of similar activities a will not jeopardize b’s exempt status under sec_501 of the code and b will not constitute self-dealing under sec_4941 of the code this ruling is made on the understanding that there will be no material changes in the facts upon which it is based except as specifically ruled upon above no opinion is expressed concerning the federal_income_tax consequences of the transactions described above under any other provision of the code pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to c’s authorized representative a copy of this letter should be kept in c’s permanent records this ruling is directed only to the organization that requested it sec_6110 if the code provides that it may not be used or cited by others as precedent this letter supersedes our letter dated date if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely david l fish manager exempt_organizations technical guidance qa
